Exhibit 10.1




ACQUISITION AGREEMENT




THIS ACQUISITION AGREEMENT (the “Agreement”) is made and entered into as of July
12, 2012 by and among: (i) Tactical Air Defense Services, Inc., a Nevada
corporation as purchaser (“TADF”); (ii) the shareholders outlined in Exhibit A
as the sellers (collectively the “Sellers”); and (iii) AeroTech Corporation, a
Florida corporation (the “Company”) (TADF, the Sellers and the Company are
hereinafter sometimes referred to individually as a “Party” and collectively as
the “Parties”).




RECITALS




WHEREAS, TADF desires to acquire from Sellers, and Sellers wish to sell One
Thousand (1,000) shares of the Company’s common stock which represent 100% of
the issued and outstanding shares of capital stock of the Company (the “Company
Shares”) all of which are owned by Sellers as outlined in Exhibit A, in exchange
for an aggregate of Five Million (5,000,000) shares of TADF’s Series C Preferred
Stock (the “TADF Preferred Shares” or the “Exchange Shares”) with such rights,
privileges and preferences as outlined in TADF’s Certificate of Designation to
the Articles of Incorporation (the “Certificate of Designation,” a copy of which
has been attached hereto as Exhibit B) to be issued to Sellers (the collective
transaction hereinafter the “Acquisition”).




WHEREAS, it is the intention of the Parties hereto that the issuance of both the
Exchange Shares to Sellers and the Company Shares to TADF pursuant to the
Acquisition: (i) shall qualify as a transactions in securities exempt from
registration or qualification under the Securities Act of 1933, as amended (the
“Securities Act”), and under the applicable securities laws of each state or
jurisdiction where the Sellers and TADF reside; and (ii) shall qualify as a
tax-free reorganization pursuant to Section 368(a) of the Internal Revenue Code
of 1986, as amended (the “Code”).




WHEREAS, the Parties and their board of directors, where applicable, all deem it
to be in the best interests of all said Parties to consummate the Acquisition.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants, agreements,
repre­sentations and warranties contained in this Agreement, the Parties hereto
agree as follows:




SECTION 1

ACQUISITION TERMS




1.1

The Acquisition.




(a)

On the Closing Date (as defined below) and subject to and upon the terms and
conditions of this Agreement, the Sellers shall take all actions necessary to
sell, assign, transfer and exchange to TADF, full marketable title to all
Company Shares, said shares constituting 100% of ownership interests of the
Company as at the Closing Date. Following such issuance, the Company will
continue its existence as a wholly owned subsidiary of TADF.




(b)

On the Closing Date and upon satisfaction of all closing conditions herein, and
in exchange for the transfer to it of the Company Shares and among other things:
(i) TADF shall issue the Exchange Shares to Sellers; (ii) TADF shall become the
sole shareholder of the Company and all other conditions to Closing (as defined
below) and related deliveries set forth herein shall have been satisfied or duly
waived.




1.2

Exemption from Registration.  The Parties intend that the Exchange Shares and
Company Shares shall be restricted shares, and such issuances shall be exempt
from the registration requirements of the Securities Act pursuant to Section
4(1) and/or 4(2) of the Securities Act to the Sellers and the rules and
regulations promulgated thereunder.














--------------------------------------------------------------------------------




1.3

Closing.    The closing of the Acquisition (the “Closing”) will take place at
the offices of either Party within thirty days following the delivery of
satisfaction or waiver of the conditions precedent set forth in this Agreement
or at such other date as TADF and the Sellers shall agree (the “Closing Date”).
 




1.4

Exchange of Certificates.




(a)

On or before the Closing Date, and among other closing conditions referenced
herein, the Sellers shall take all actions necessary to cause all of the Company
Shares to be transferred and re-issued to TADF in one or more certificates
representing in aggregate the Company Shares; and




(b)

On or before the Closing Date, and among other closing conditions referenced
herein, TADF shall take all actions necessary to cause all of the Exchange
Shares to be issued to the Sellers in one or more certificates representing in
aggregate the Exchange Shares.




1.5

Existing and Future Company Management.   As disclosed below in Section 2.2, the
Company’s current and complete management and employees of the Company prior to
the Closing Date shall consist of the following individuals: (i) Mark Daniels as
President, Secretary and sole Director; and (ii) Scott Patterson as
Vice-President and Chief Operating Officer (Mark Daniels and Scott Peterson may
be referred to hereinafter collectively as the “Existing Company Management”).
Following the Closing Date of the Acquisition, TADF as the sole shareholder of
the Company, shall appoint: (i) Mark Daniels as President and Secretary; and
(ii) Scott Patterson as Chief Operating Officer. Concurrently with such
appointments, Mark Daniels and Scott Patterson shall execute employment
agreements (collectively the “Employment Agreements,” copies of which have been
attached hereto as Exhibit C) with the Company. The Parties hereto acknowledge
that the Employment Agreements with Mark Daniels and Scott Patterson are a key
factor in the execution of this Agreement and any breach of such Employment
Agreements shall be considered a material breach of this Agreement.




SECTION 2

REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE COMPANY




Each of the Sellers and the Company hereby jointly and severally represent and
warrant to TADF, as follows:




2.1

Organization and Good Standing.  The Company and each of the Sellers, if
applicable, is a business entity duly organized and validly existing under the
laws of the state of it organization.  Each of the Sellers and the Company, if
applicable, is duly qualified to do business and is in good standing under the
laws of each jurisdiction where such qualification is required. Each of the
Sellers and the Company has full power and authority to conduct the businesses
in which each is engaged, to own, lease and use their respective assets and to
perform their respective obligations. Neither the Sellers nor the Company is in
violation of any of its organizational documents.




2.2

Existing Company Management and Employees. Prior to the Effective Date, the
current, complete and validly appointed management, employees and consultants of
the Company consists of the following individuals: (i) Mark Daniels as
President, Secretary and sole Director; and (ii) Scott Patterson as
Vice-President and Chief Operating Officer. Such individual represent all of the
existing management, employees and consultants of the Company and no other
individuals hold any other management, employment or consultant positions within
the Company as of the Effective Date. This representation of existing
management, employees and consultants of the Company is a material and key
factor in this Agreement and the discovery of any additional management,
employees or consultants of the Company shall be considered a material breach of
this Agreement.




2.3

Authority.  Each of the Sellers and the Company that is a Party hereto, has the
power and authority to enter into this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement, the documents
contemplated hereby and the consummation of the transactions contemplated hereby
has been duly authorized by: (i) the board of directors of the Company; and (ii)
the board of directors of Sellers if applicable, and no further action on the
part of the Sellers or the Company, or any of their respective shareholders,
preferred stock shareholders, members, equity holders or creditors, is required
to enable the Sellers and the Company to enter into this Agreement and to
perform their obligations hereunder. The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, certificate of incorporation, certificate of designation,
organizational document, operating agreement by-law, license or other instrument
or document to which the Sellers or the Company is a party and will not violate
any judgment, decree, order, writ, rule, statute, or regulation applicable to
such Sellers or the Company or any of their respective properties. The Sellers
and the Company have notified and obtained all consent of any party necessary in
order to perform its obligations with respect to the transactions contemplated
by this Agreement.











--------------------------------------------------------------------------------




2.4

Ownership of the Company Securities and Other Assets.   The Sellers are the
beneficial owners of record of the Company Shares which represent 100% of the
issued and outstanding shares of the Company. The Company does not and will not
have at Closing, any other shares or securities, including, but not limited to,
shares of common or preferred stock or preferred interests authorized or issued
or designated by their boards. All of the issued and outstanding equity
interests of the Company were duly authorized and are validly issued, fully paid
and non-assessable. There are no outstanding: (i) securities convertible or
exchangeable into equity interests of the Company; (ii) options, warrants,
purchase rights, subscription rights, preemptive rights, conversion rights,
exchange rights, calls, puts, rights of first refusal, promises, profit or
income rights, or other agreements that could require the Company to issue, sell
or otherwise cause to become outstanding or to acquire, repurchase or redeem
equity or other economic or voting  interests of the Company; or (iii) stock
appreciation, phantom stock, profit participation or similar rights with respect
to the Company. The Company has not violated in any material respect any
applicable securities law in connection with the offer, sale or issuance of any
of its equity interests or other equity or debt securities. The Company does not
control directly or indirectly or have any direct or indirect equity interest in
any person or subsidiaries. The Sellers are the owners of record and
beneficially own 100% of the issued and outstanding shares of the Company in
full.




2.5

The Sellers represent and warrant to TADF as follows:




(a)

The Sellers acknowledge that the Exchange Shares are “restricted securities” (as
such term is defined in Rule 144 promulgated under the Securities Act (“Rule
144”), that the Exchange Shares may include a restrictive legend, and, that the
Exchange Shares may not be able to be sold unless registered with the United
States Securities and Exchange Commission (the “SEC”) and qualified by
appropriate state securities regulators, or unless the Sellers comply with an
exemption from such registration and qualification (including, without
limitation, compliance with Rule 144).




(b)

The Sellers have adequate means of providing for current needs and
contingencies, have no need for liquidity in the investment, and are able to
bear the economic risk of an investment in the Exchange Shares offered of the
size contemplated. The Sellers represents that they have read and reviewed all
public filings made available by TADF, including those filed with the United
States Securities Commission’s EDGAR filing service (www.sec.gov) and understand
that TADF maintains questionable financial stability.  The Sellers represent
that they are able to bear the economic risk of the investment and at the
present time could afford a complete loss of such investment.




(c)

The Sellers are “accredited investors” as defined in Regulation D of the
Securities or the Sellers, either alone or with the Sellers’ professional
advisers who are unaffiliated with, have no equity interest in and are not
compensated by the Seller, directly or indirectly, have sufficient knowledge and
experience in financial and business matters that the Seller is capable of
evaluating the merits and risks of an investment in the Exchange Shares offered
by TADF and of making an informed investment decision with respect thereto and
has the capacity to protect the Sellers’ own interests in connection with the
Sellers’ proposed investment in the Exchange Shares.




(d)

The  Sellers  are  acquiring  the  Exchange Shares  solely  for  the  Sellers’
own account  as  principal,  for  investment  purposes  only  and  not  with  a
 view  to  the  resale  or distribution thereof, in whole or in part, and no
other person or entity has a direct or indirect beneficial interest in such
Exchange Shares.




(e)

The Sellers will not sell or otherwise transfer the Exchange Shares without
registration under the Securities Act or an exemption therefrom and fully
understand and agree that the Seller must bear the economic risk of their
purchase for an indefinite period of time because, among other reasons, the
Exchange Shares have not been registered under the Securities Act or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states or unless
an exemption from such registration is available.




(f)

The offer to sell the Exchange Shares was directly communicated to the Sellers
by TADF in such a manner that Sellers were able to ask questions of and receive
answers from TADF concerning the terms and conditions of this transaction.  At
no time were the Sellers presented with or solicited by or through any article,
notice or other communication published in any newspaper or other leaflet,
public promotional meeting, television, radio or other broadcast or transmittal
advertisement or any other form of general advertising.











--------------------------------------------------------------------------------




2.6

Access to Company Records.  The corporate financial records, minute books and
other documents and records of the Company have been made available to TADF
prior to the Closing hereof.




2.7

Financial Statements.  Prior to the Closing Date, the unaudited consolidated
financial statements of the Company as of June 30, 2012 (the “Company Financial
Statements”) will be delivered to TADF and the Company Financial Statements
fairly represent the financial position of the Company as at such date and the
results of their operations for the periods then ended. The Company Financial
Statements are prepared in accordance with generally accepted accounting
principles applied on a consistent basis with prior periods except as otherwise
stated therein. The books of account and other financial records of the Company
are in all respects complete and correct in all material respects and are
maintained in accordance with good business and accounting practices.




2.8

Taxes.  The Company, as of the Closing Date, will have filed and paid all
material tax, governmental, property, use and/or related forms and reports (or
extensions thereof) due or required to be filed and has (or will have) paid or
made adequate provisions for all taxes or assessments which had become due, and
there are no deficiency notices outstanding.  The Company agrees to indemnify
TADF for all costs, penalties, fees, taxes not paid through closing, without
regard to any limits provided herein.




2.9

Compliance with Laws.  The Company has complied with all federal, state, county
and local laws, environmental laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to it or its
business which, if not complied with, would materially and adversely affect the
businesses of the Company.




2.10

Brokers or Finders.  No broker's, consultant’s or finder's fee will be payable
in connection with the transactions contemplated by this Agreement, nor will any
such fee be incurred as a result of any actions by the Sellers, the Company, or
any other person.




2.11

Existing Company Agreements.  Exhibit D sets forth any and all business
contracts and/or arrangements to which the Company is a party to or to which the
Company or any Company assets, properties or business are bound or subject,
whether written or oral (collectively the “Company Business Agreements”). The
Parties acknowledge that the Company Business Agreements are a key factor in the
execution of this Agreement and any breach or misrepresentation of such Company
Business Agreements shall be considered a material breach of this Agreement.




2.12

Tangible Assets.  The Company has full title and interest in all licenses,
personal property, machinery, equipment, furniture, leasehold improvements,
fixtures, projects, owned or leased by the Company, any related capitalized
items or other tangible property material to the business of the Company (the
"Tangible Assets") free and clear of all liens, pledges, mortgages, security
interests, conditional sales contracts or any other encumbrances.  All of the
Tangible Assets are in good operating condition and/or current and repair and
are usable in the ordinary course of business of the Company and conform to all
applicable laws, ordinances and government orders, rules and regulations
relating to their construction and operation. The assets and properties of the
Company are sufficient for the continued conduct of the business of the Company
after the Closing in substantially the same manner as currently conducted by the
Company.




2.13

Liabilities.  Other than those disclosed and outlined in Exhibit E, the Company
does not have any direct or indirect indebtedness, liability, claim, loss,
damage, deficiency, obligation or responsibility, known or unknown, fixed or
unfixed, liquidated or unliquidated, secured or unsecured, accrued or absolute,
contingent or otherwise, including, without limitation, any liability on account
of taxes, any governmental charge or lawsuit or obligation to make any payment
for the redemption or cancelation of any securities (all of the foregoing
collectively defined to as "Liabilities")  As of the Closing Date, the Company
will not have any Liabilities except for those Liabilities disclosed in the
Company Financial Statements. There is no circumstance, condition, event or
arrangement which may hereafter give rise to any Liabilities not in the ordinary
course of business. The Company agrees to indemnify TADF for all Liabilities
which have not been disclosed herein.














--------------------------------------------------------------------------------




2.14

Operations of the Company.  Except as otherwise disclosed in the Company
Financial Statements, through the Closing Date the Company has not and will not
have:




(a)

incurred any indebtedness or borrowed money;




(b)

declared or paid any dividend or declared or made any distribution of any kind
to any shareholder or any other party, or made any direct or indirect
redemption, retirement, purchase or other acquisition of any shares in its
capital stock that would otherwise result in any kind of charge or reduction of
capital of the Company or otherwise, designated, authorized or issued or agreed
to issue any securities or preferred securities or derivative securities;




(c)

made any loan or advance to any shareholder, officer, director, employee,
consultant, agent or other representative or made any other loan or advance;




(d)

incurred or assumed any indebtedness or liability (whether or not currently due
and payable);




(e)

disposed of any assets of the Company;




(f)

materially increased the annual level of compensation of any executive employee
of the Company;




(g)

increased, terminated, amended or otherwise modified any plan for the benefit of
employees of the Company;




(h)

issued any equity securities or rights to acquire such equity securities; or




(i)

entered into or modified any contract, agreement or transaction.




2.15

Full Disclosure.  No representation or warranty by the Company or the Sellers in
this Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written statement, certificate or instrument furnished or to be
furnished by the Company or the Sellers pursuant hereto or in connection with
the negotiation, execution or performance of this Agreement contains or will
contain any untrue statement of a material fact or omits or will omit to state
any fact necessary to make any statement herein or therein not materially
misleading or necessary to a complete and correct presentation of all material
aspects of the business of  the Company.




SECTION 3

REPRESENTATIONS AND WARRANTIES OF TADF




TADF hereby represents and warrants to the Sellers, as follows:




3.1

Organization.  TADF is a corporation organized under the laws of the State of
Nevada.  TADF has the corporate power to own its own property and to carry on
its business as now being conducted and is duly qualified to do business in any
jurisdiction where so required except where the failure to so qualify would have
no material negative impact.




3.2

SEC Filings and Reports.  TADF is a reporting company under the Securities
Exchange Act of 1934 (the “Exchange Act”), however, TADF is not current in the
filing of its forms or reports under the Exchange Act with the SEC.




3.3

Access to Records.  The corporate financial records, minute books, and other
documents and records of TADF have been made available to the Sellers and
Company prior to the Closing hereof.




3.4

Taxes.  TADF is currently delinquent in and not current with the filing and/or
payment of its material tax, governmental, property, use and/or related forms
and reports (or extensions thereof) due or required to be filed.














--------------------------------------------------------------------------------




3.5

Authority to Execute and Perform Agreements.  TADF has the full legal right and
power and all authority and approval required to enter into, execute and deliver
this Agreement and to perform fully its obligations hereunder.  This Agreement
has been duly executed and delivered and is the valid and binding obligation of
TADF enforceable in accordance with its terms, except as may be limited by
bankruptcy, moratorium, insolvency or other similar laws generally affecting the
enforcement of creditors' rights.  




3.6

Full Disclosure.  No representation or warranty by TADF in this Agreement or in
any document or schedule to be delivered by them pursuant hereto, and no written
statement, certificate or instrument furnished or to be furnished by TADF
pursuant hereto or in connection with the negotiation, execution or performance
of this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state any fact necessary to make any statement
herein or therein not materially misleading or necessary to complete and correct
presentation of all material aspects of the business of TADF. Notwithstanding
the foregoing, TADF makes no representation with respect to the value of
Exchange Shares or the prospects of TADF’s business.




SECTION 4

CONDITIONS PRECEDENT TO CLOSING




4.1

Conditions Precedent to the Obligations of the Sellers.   All obligations of the
Sellers under this Agreement are subject to the fulfillment, prior to or as of
the Closing Date, as indicated below, of each of the following conditions; any
one of which may be waived at Closing by the Sellers or, upon agreement of the
Parties, be tendered as a post Closing delivery at such times agreed to by the
Parties:




(a)

TADF shall have performed and complied in all material respects, with all
covenants, agreements, and conditions set forth in, and shall have executed and
delivered all documents required by this Agreement to be performed or complied
with or executed and delivered by it prior to or at the Closing Date;




(b)

On or before the Closing Date, the board of directors of TADF shall have
approved of the execution, delivery and performance of this Agreement and the
consummation of the transaction contemplated herein and authorized all of the
necessary and proper action to enable TADF to comply with the terms of the
Agreement; and




(c)

The Exchange Shares will be duly authorized, validly issued, fully paid and
non-assessable and will be issued in a non-public offering and exempt
transaction in compliance with all federal and state securities laws, bearing a
restrictive legend, as is more fully set forth herein.




4.2

Conditions Precedent to the Obligations of TADF.  All obligations of TADF under
this Agreement are subject to the fulfillment, prior to or at Closing, of each
of the following conditions (any one of which may be waived at Closing by TADF)
upon agreement of the TADF, be tendered as a post Closing Date delivery at such
times as set forth by TADF:




(a)

The representations and warranties by the Company and the Sellers contained in
this Agreement or in any certificate or document delivered pursuant to the
provisions hereof shall be true in all respects at and as of the Closing as
though such representations and warranties were made at and as of such time;




(b)

The Company shall have delivered to TADF copies of the resolutions or a written
action of the board of directors of the Company authorizing the execution and
delivery by the Company of this Agreement, and each of the other transaction
documents to which the Company is a party, and the consummation of the
transactions contemplated hereby and thereby, certified by an authorized officer
of the Company;




(c)

The Sellers shall have delivered to TADF the certificates representing the
Company Shares duly endorsed (with executed stock powers) in the name of TADF,
so as to make TADF the sole owner thereof;




(d)

The Company shall have delivered to TADF all minute books, share transfer books,
share certificate books, and corporate certificates, and all corporate seals and
financial and accounting books and records of the Company;











--------------------------------------------------------------------------------




(e)

The Company’s secretary shall have delivered a certificate (the “Secretary’s
Certificate,” a copy of which has been attached hereto as Exhibit F), duly
executed by the secretary and certifying that to the best of the secretary’s
knowledge and belief, the representations and warranties of the Company set
forth in this Agreement are true and correct, including, but not limited to, the
existing capital structure of the Company and the Company’s good standing with
the appropriate Florida governmental agency;




 (f)

The Sellers and the Company shall have delivered to TADF all other documents,
certificates, instruments or writings reasonably requested by TADF in connection
herewith, and evidence reasonably satisfactory to TADF that there are no
contingent tax liabilities that would arise with respect to the transactions
contemplated hereby; and




(g)

Mark Daniels and Scott Patterson shall have delivered to TADF executed copies of
their respective Employment Agreements.




SECTION 5

COVENANTS




5.1

Corporate Examinations and Investigations.  Prior to the Closing Date, the
Parties acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require.  No investigations, by a Party hereto shall, however,
diminish or waive any of the representations, warranties, covenants or
agreements of the Party under this Agreement.




5.2

Further Assurances.  The Parties shall execute such documents and other papers
and take such further actions as may be reasonably required or desirable to
carry out the provisions hereof and the transactions contemplated hereby. Each
such Party shall use its best efforts to fulfill or obtain the fulfillment of
the conditions to the Closing, including, without limitation, the execution and
delivery of any documents or other papers, the execution and delivery of which
are necessary or appropriate to the Closing.  In the event that any one or more
closing conditions are not fulfilled or waived, TADF shall have the right to
require said Closing and to withhold issuance of Exchange Shares or other
closing deliveries to be made by it until satisfied.  




5.3

Confidentiality.  In the event the transactions contemplated by this Agreement
are not consummated, Parties agree to keep confidential any information
disclosed to each other in connection therewith for a period of three (3) years
from the date hereof.




5.4

Indemnification of Officers and Directors.  It is the intention of the Parties
that TADF and the Company shall indemnify its current and former officers and
directors to the fullest extent permitted by Nevada and Florida law, as
applicable.  In such connection, the Parties agree not to amend the certificates
of incorporation or by-laws of either TADF or the Company if such amendment
shall have the effect of reducing, terminating or otherwise adversely affecting
the indemnification rights and privileges applicable to officers and directors
of each of TADF and the Company, as the same are in effect immediately prior to
the Closing Date of the Acquisition.




5.5

Non-Competition; TADF Rescission Rights. All existing directors, officers and
employees of the Company, including but not limited to the Existing Company
Management, agree to a twenty four (24) month non-compete, non-solicitation and
non-disclosure agreement with the Company. Considering the importance of the
existing and ongoing employment and assistance of the Existing Company
Management pursuant to the Employment Agreements to the ongoing business
operations of the post Acquisition entity, in the event the Existing Company
Management terminate their Employment Agreements and/or breach the this
non-compete covenant or those outlined in the Employment Agreements for any
reason whatsoever, such breach shall be considered a direct material breach of
this Agreement.  In the event a breach as described in this Section occurs, TADF
shall maintain a right of rescission to rescind and nullify this Agreement in
its entirety (the “TADF Rescission Rights”). In the event such TADF Rescission
Rights are instigated by the TADF, the Company Shares shall be returned to and
transferred back into the name of the Sellers and the Exchange Shares shall be
returned to and transferred back into TADF’s treasury. Such Rescission Rights
shall terminate twenty four (24) months following the Closing Date.











--------------------------------------------------------------------------------




5.6

Expenses.  It is understood and agreed that following the execution of this
Agreement, any and all expenses with respect to any filings, documentation and
related matters with respect to the consummation of the transactions
contemplated hereby shall be the sole responsibility of the Company, and neither
TADF nor its stockholders shall be responsible for any such expenses or fees
associated with such filings.




SECTION 6

SURVIVAL OF REPRESENTATIONS AND WARRANTIES




Notwithstanding any right of the Parties to investigate the affairs of the other
Party and its shareholders, each Party (but no assignee, creditor or other third
party) has the right to rely fully upon representations, warranties, covenants
and agreements of the other Party and its shareholders contained in this
Agreement or in any document delivered to one by the other or any of their
representatives, in connection with the transactions contemplated by this
Agreement. All such representations, warranties, covenants and agreements shall
survive the execution and delivery hereof and the closing hereunder for twenty
four (24) months following the Closing.




SECTION 7

INDEMNIFICATION




The Company and the Sellers jointly and severally agree to hold harmless and
indemnify TADF from any such claims or future claims, as the case may be,
related to this Agreement. Additionally, the Company and the Sellers jointly and
severally agree to reimburse TADF immediately for any and all expenses,
including, without limitation, attorney fees, incurred by TADF in connection
with investigating, preparing to defend or defending, or otherwise being
involved in, any lawsuits, claims or other proceedings arising out of or in
connection with or relating in any manner, directly or indirectly, to this
Agreement (as defendant, nonparty, or in any other capacity other than as a
plaintiff, including, without limitation, as a party in an interpleader action).
The Parties further agree that the indemnification and reimbursement commitments
set forth in this paragraph shall extend to any controlling person, strategic
alliance, partner, member, shareholder, director, officer, employee, attorney,
agent or subcontractor of TADF and their heirs, legal representatives,
successors and assigns. The provisions set forth in this section shall survive
any termination of this Agreement.




SECTION 8

MISCELLANEOUS




8.1

Restrictions On Resale.     The Exchange Shares and Company Shares will not be
registered under the Securities Act, or the securities laws of any state, and
cannot be transferred, hypothecated, sold or otherwise disposed of until: (i) a
registration statement with respect to such securities is declared effective
under the Securities Act; or (ii) TADF receives an opinion of counsel for such
shareholder, reasonably satisfactory to counsel of TADF, that an exemption from
the registration requirements of the Securities Act is available.




The certificate(s) representing the Exchange Shares and Company Shares shall
contain a legend substantially as follows:




“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
ISSUER RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
COUNSEL FOR THE ISSUER THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT IS AVAILABLE.”




8.2

Waiver.  Any waiver by either Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions will not be considered a waiver or
deprive that Party of the right thereafter to insist upon adherence to that term
of any other term of this Agreement.











--------------------------------------------------------------------------------




8.3

Necessary Acts.  Each Party to this Agreement agrees to perform any further acts
and execute and deliver any further documents that may be reasonably necessary
to carry out the provisions of this Agreement.




8.4

Entire Agreement; Modifications; Waiver.  This Agreement, and those agreements
referenced herein, including, but not limited to the Employment Agreements,
constitute the entire agreement between the Parties pertaining to the subject
matter contained herein. This Agreement supersedes all prior and contemporaneous
agreements (other than those referenced herein), representations, and
understandings of the Parties.  No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by all the Parties.
 No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provisions, whether or not similar, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless
executed in writing by the Party making the waiver.




8.5

Notice.  Until otherwise specified in writing, the mailing addresses and fax
numbers of the Parties of this Agreement shall be as follows:




If to TADF:




Tactical Air Defense Services, Inc.

123 West Nye Lane, Suite 517

Carson City, Nevada 89706

Attention: Alexis Korybut, CEO

E-mail:

If to the Company or the Sellers :




AeroTech Corporation

10130 North Lake Blvd., Suite 214-243

West Palm Beach, Florida 33412

Attention: Mark Daniels

E-mail:




Any notice or statement given under this Agreement shall be deemed to have been
given if delivered by national courier service with signature confirmation of
receipt, fax with electronic delivery confirmation or express, priority or
registered mail with delivery confirmation, addressed to the other Party at the
address indicated above or at such other address which shall have been furnished
in writing to the addressor, or if such delivery is refused by a Party.




8.6

Disputes.  Any dispute or other disagreement arising from or out of this
Agreement shall be resolved in state court in Florida.  Any such disputes may
only be resolved by a bench trial.  The interpretation and the enforcement of
this Agreement shall be governed by Florida Law as applied to residents of the
State of Florida relating to contracts executed in and to be performed solely
within the State of Florida.  (For additional terms related to Disputes, see
Section 8.7 below).




8.7

Governing Law.  The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
PALM BEACH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE.   




8.8

Attorneys’ Fees.  Should any Party hereto employ an attorney for the purpose of
enforcing or constituting this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other Party or Parties thereto reimbursement for
all reasonable attorneys’ fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The “prevailing party” means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.














--------------------------------------------------------------------------------




8.9

Headings.  The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.




8.10

Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or provision of this
Agreement shall in no way affect the validity or enforcement of any other
provision or any part thereof.




8.11

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.




8.12

Binding Effect.  This Agreement shall be binding upon the Parties hereto and
inure to the benefit of the Parties, their respective heirs, administrators,
executors, successors and assigns.




8.13

Joint Drafting and Exclusive Agreement.  This Agreement, and those agreements
referenced herein, including, but not limited to the Employment Agreements, are
the only Agreement executed by and between the Parties related to the
transaction described herein.  There are no additional oral agreements or other
understandings related to the transaction described herein.  This Agreement
shall be deemed to have been drafted jointly by the Parties hereto, and no
inference or interpretation against any one Party shall be made solely by virtue
of such Party allegedly having been the draftsperson of this Agreement. The
Parties have each conducted sufficient and appropriate due diligence with
respect to the facts and circumstances surrounding and related to this
Agreement.  The Parties expressly disclaim all reliance upon, and prospectively
waive any fraud, misrepresentation, negligence or other claim based on
information supplied by the other Party, in any way relating to the subject
matter of this Agreement.




8.14

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least ten (10) days to consider this Agreement and that they were advised to
consult with an independent attorney prior to signing this Agreement and that
they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The Parties agree that they have read this Agreement
and understand the content herein, and freely and voluntarily assent to all of
the terms herein.




8.15

Facsimile Signatures.

The Parties hereby mutually agree that this Agreement may be executed by
facsimile signatures of any one or more Parties, each of which shall have the
same legal and binding force and effect as ribbon original signatures.




***SIGNATURE PAGES FOLLOW***











--------------------------------------------------------------------------------

[TADF AND COMPANY COUNTERPART SIGNATURE PAGE TO ACQUISITION AGREEMENT]




IN WITNESS WHEREOF, the Company and TADF have executed this Acquisition
Agreement as of the date first written above.




 

TACTICAL AIR DEFENSE SERVICES, INC.










 

By: Alexis C. Korybut

Its: Chief Executive Officer

 




 

AEROTECH CORPORATION










 

By: Mark Daniels

Its: President

 

 

 

 










A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.




















--------------------------------------------------------------------------------







[SELLER COUNTERPART SIGNATURE PAGE TO ACQUISITION AGREEMENT]




IN WITNESS WHEREOF, the Sellers have executed this Acquisition Agreement as of
the date first written above.




 

 













 

 

By:

Its:

 

 

 

A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.














--------------------------------------------------------------------------------




EXHIBIT A




Sellers




Shareholder

Pre-Acquisition AeroTech Corporation Shares

Post-Acquisition

Tactical Air Defense Services, Inc. Shares

 




Common Stock




Series C Preferred Stock














--------------------------------------------------------------------------------




EXHIBIT B




CERTIFICATE OF DESIGNATION

OF

TACTICAL AIR DEFENSE SERVICES, INC.

A Nevada Corporation




TACTICAL AIR DEFENSE SERVICES, INC., a Nevada corporation (the “Corporation”)
organized and existing under and by virtue of the provisions of the Nevada
Revised Statutes of the State of Nevada (the “NRS”) does hereby certify:




WHEREAS, pursuant to the Corporation’s Articles of Incorporation (as amended),
the Corporation’s Board of Directors (the “Board”) is authorized to issue, by
resolution and without any action by the Corporation’s shareholders, up to
50,000,000 shares of preferred stock, par value $0.001 (the “Preferred Stock”),
in one or more series, and the Board may establish the designations, dividend
rights, dividend rate, conversion rights, voting rights, terms of redemption,
liquidation preferences, sinking fund terms and all other preferences and rights
of any series of Preferred Stock, including rights that could adversely affect
the voting power of the holders of the Corporation’s common stock;




WHEREAS, the Board believes it to be in the best interest of the Corporation and
its shareholders to designate classes of Preferred Stock as outlined below;




RESOLVED, pursuant to the NRS, the Board hereby files this Certificate of
Designation (the “Certificate”) and designates the following classes of
Preferred Stock as follows:




C.

Series C Preferred Stock.  The Corporation is authorized to issue up to Fifty
Million (50,000,000) shares of Preferred Stock. Twenty Five Million (25,000,000)
shares of the authorized and unissued Preferred Stock of the Corporation are
hereby designated “Series C Preferred Stock” with the following rights,
preferences, powers, privileges and restrictions, qualifications and
limitations:




1.

Conversion into Common Stock.




1.1

Shareholder Conversion Rights.  Each one (1) share of Series C Preferred Stock
may be convertible as described herein into four hundred (400) shares of Common
Stock (the “Series C Conversion Ratio”) at anytime following the issuance date
of such shares. Each holder of Series C Preferred Stock who desires to convert
into the Corporation’s Common Stock must provide five (5) days written notice
(the date of receipt by the Corporation being the “Conversion Date”) to the
Corporation of its intent to convert one or more shares of Series C Preferred
Stock into Common Stock (each a “Conversion Notice”). The Corporation may, in
its sole discretion, waive the written notice requirement and allow the
immediate exercise of the right to convert.




1.2

Mechanics of Conversion.    No fractional shares of Common Stock shall be issued
upon conversion of Series C Preferred Stock and the number of shares of Common
Stock to be issued shall be determined by rounding to the nearest whole share (a
half share being treated as a full share for this purpose). Such conversion
shall be determined on the basis of the total number of shares of Series C
Preferred Stock the holder is at the time converting into Common Stock and such
rounding shall apply to the number of shares of Common Stock issuable upon
aggregate conversion. Prior to any conversion, the certificate or certificates
representing Series C Preferred Stock to be converted shall be surrendered to
the Corporation, duly endorsed with a medallion stamp guarantee, at the office
of the Corporation or its transfer agent. The Corporation shall, within fifteen
(15) business days, issue a certificate or certificates for the number of shares
of Common Stock to which the holder shall be entitled.














--------------------------------------------------------------------------------




1.3

Adjustment of Series C Conversion Ratio.

 

(a)

Stock Splits, Etc. The number and kind of securities issuable upon the
conversion of shares of Series C Preferred Stock (the “Series C Conversion
Shares”) and the Series C Conversion Ratio shall be subject to adjustment from
time to time upon the happening of any of the following. In case the Corporation
shall: (i) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock or (ii) combine its outstanding shares of
Common Stock into a smaller number of shares of  Common Stock, then the Series C
Conversion Ratio and number of Series C Conversion Shares issuable upon
conversion immediately prior thereto shall be adjusted so that the holder of
Series C Preferred Stock shall be entitled to receive the kind and number of
Series C Conversion Shares or other securities of the Corporation which they
would have owned or have been entitled to receive had such shares of Series C
Preferred Stock been converted in advance thereof.




(b)

Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Corporation shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Corporation is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Corporation), or sell,
transfer or otherwise dispose of all or substantially all its property, assets,
or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor of acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Corporation, then Series C Preferred Stock holder shall have the right
thereafter to receive, upon conversion, the number of shares of common stock of
the successor or acquiring corporation or of the Corporation, if it is  the
surviving corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which shares of Series C
Preferred Stock are exercisable immediately prior to such event.  In case of any
such reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring corporation (if other than the Corporation)
shall expressly assume  the due and punctual observance and performance of each
and every covenant and condition of this designation to be performed and
observed by the Corporation and all the obligations and liabilities hereunder,
subject to such modifications as may be deemed appropriate (as determined in
good faith by resolution of the Board) in order to provide for adjustments of
shares of Common Stock convertible from shares of Series C Preferred Stock which
shall be as nearly equivalent as practicable to the adjustments provided for in
this Section.  




2.

Notices. Unless otherwise specified in the Corporation’s Certificate of
Incorporation or Bylaws, all notices or communications given hereunder shall be
in writing and, if to the Corporation, shall be delivered to it as its principal
executive offices, and if to any holder of Series C Preferred Stock, shall be
delivered to it at its address as it appears on the stock books of the
Corporation.

















--------------------------------------------------------------------------------




EXHIBIT C




Employment Agreements

















--------------------------------------------------------------------------------




EXHIBIT D




Company Business Agreements

















--------------------------------------------------------------------------------




EXHIBIT E




Company Liabilities




NONE














--------------------------------------------------------------------------------




EXHIBIT F




Secretary’s Certificate












